Citation Nr: 1221929	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  07-31 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of disability benefits, in the amount of $658.00.

[The issue of a reduction in compensation benefits from $144.00 to $123.00 as a result of incarceration, effective July 1, 2011, is the subject of a separate decision].  


REPRESENTATION

Appellant represented by:	Sandra B. Wick Mulvany, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran had active service from June 1973 to February 1984. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises (Committee) in Denver, Colorado.

In an April 2010 decision, the Board denied entitlement to a waiver of an overpayment of disability benefits in the amount of $658.00.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).

Pursuant to a December 2011 Joint Motion For Remand (JMR), the Court, in a December 2011 order, granted the Joint Motion for Remand and remanded the case back to the Board for actions consistent with terms of the joint motion.  


FINDINGS OF FACT

1.  The Veteran's income, with consideration of the cost of life's basic necessities, is not sufficient to permit repayment of the balance of the indebtedness without financial hardship. 

2.  Collection of the indebtedness would nullify the purpose for which benefits were intended. 

3.  Failure to make restitution would not result in unjust enrichment.






CONCLUSION OF LAW

Recovery of the overpayment in the calculated amount of $658.00 would violate the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to the applicable law and regulations, recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965.  The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements (which are not intended to be all- inclusive): (1) fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship of collection on the debtor, (4) defeat of the purpose of an existing benefit to the appellant, (5) unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a). 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a); see also Ridings v. Brown, 6 Vet. App. 544, 546 (1994). 

The Committee's October 2006 decision determined that there was no fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment, thus removing any legal impediment to the granting of a waiver in this matter.  The question now before the Board is whether the facts dictate that a waiver should be granted under the standard of "equity and good conscience." 

In June 1997, the Veteran was notified of a modification of his award.  The letter noted that a VA Form 21-8764 was enclosed with the notice.  The RO advised the Veteran to read the form because it contained "important information" about his right to receive his benefits.  The VA Form 21-8764 states, in pertinent part, that compensation is subject to future adjustment, and that "benefits will be reduced upon incarceration in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony."  The same form was sent to the Veteran in July 1997, when he was advised that there had been a change in his monthly rate of compensation. 

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary." Schoolman v. West, 12 Vet. App. 307, 310 (1999). 

As correspondence sent to the Veteran indicated that VA Form 21-8764 was provided to the Veteran, the Board finds that the presumption of regularity attaches and it is presumed the Veteran was given proper notice. 

The RO was notified in November 2005 that the Veteran was a fugitive felon and immediately took action to stop his VA benefits.  See 38 C.F.R. § 3.666.  In November 2005, when the RO learned that the Veteran had been a fugitive felon since January 2005 as a warrant was issued for his arrest, the RO terminated the Veteran's compensation benefits retroactively to the date the warrant was issued.  The Veteran was apprehended in March 2005 and was incarcerated in July 2005. 

In May 2006, the RO notified the Veteran that award action was taken to retroactively reduce the Veteran's compensation benefits to the 10 percent rate, effective from May 2006, which was the Veteran's 61st day of confinement.  The revocation of the Veteran's benefits due to his fugitive felon status, and the reduction of his benefits to the 10 percent rate, resulted in an overpayment of $5,810.40.  This debt was increased to $6,842.40 when two special payments were issued. 

In a supplemental statement of the case from December 2009, the RO did find fault in the Veteran.  However, the Veteran's fault had been mitigated as he did inform the VA in a prompt manner of a change of address due to his incarceration in July 2005, even though he did not waive his due process time of 60 days.  Thus, the RO forgave $6,184.40 of the indebtedness owed to the government.  

Furthermore, the RO concluded that an undue financial hardship would occur in providing the basic necessities in life such as shelter, food, and warmth, if the debt would be collected.  In addition, the collection of the debt would defeat the purpose of the entitled benefit. 

Thus, the remaining amount of debt owed to the government is $658.00 and was not forgiven by the RO. 

Under applicable federal regulations, a Veteran, surviving spouse or child who is receiving compensation must notify the VA of all circumstances which will affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1).  As a direct result of the Veteran's status as a fugitive felon, he has been overpaid compensation benefits in the calculated amount of $658.00. 

The Board notes that the Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statues and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-385 (1947).  Thus, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Id. at 385, Morris (John) v. Derwinski, 1 Vet. App. 260, 265 (1991). 

The record shows that the Veteran became a fugitive felon in January 2005.  There is no evidence that the overpayment was the fault of VA in any degree.  

While the Veteran has recently provided more detail as to what attempts he made to keep in touch with his parole officer from December 2004 to the time he was arrested on the parole violation warrant, including attempting to contact his parole officer by way of phone and keeping the same cell number for contact during the time period in question, it appears that the Veteran was at fault in becoming a fugitive felon by changing his residence without the permission of his parole officer to an unknown location.  VA has absorbed a loss in this transaction, notwithstanding the above.  

Another significant element for consideration in deciding a waiver request is whether the recovery would result in undue financial hardship.

The Veteran was discharged from incarceration in May 2007 but was re-incarcerated in August 2007.  He is incarcerated at this point.  In this regard, the Board notes that the Veteran has reported that he earns no more than $25-50 per month.  Although the Veteran is incarcerated, his child support obligations continue.  Moreover, he is responsible for certain incidentals while incarcerated.  

The Board finds that repayment of the indebtedness would cause undue hardship. 

Collection of the indebtedness would not result in unjust enrichment.  The Veteran does not currently have the means to support himself, to include his obligation to pay child support.  It does not appear that relieving him of this debt would put him in a better financial situation. 

It also appears that if the Board were not to waive the indebtedness at this point that more possible development would be required in the form of obtaining additional financial information from the Veteran.  The requested development needed to meet the requirements of the JMR would create additional cost to the government which would at least equal or exceed the current amount of indebtedness.  Further litigation of this issue is simply more expensive than the dept at issue.    

In sum, the equities favor waiver of the overpayment.  The circumstances indicate a need for reasonableness and moderation in the exercising of the Government's right to collect the debt charged to the appellant, beyond that already provided by the RO.  Accordingly, the Board concludes that recovery of the overpayment would be against equity and good conscience.  Waiver of recovery of the overpayment of nonservice-connected pension benefits in the amount of $658.00 is in order.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is not required to substantiate that element of the claim.




ORDER

Entitlement to a waiver of the recovery of an overpayment of disability benefits, in the amount of $658.00, is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


